                                                                              FILED
                  IN THE UNITED STATES DISTRICT COURT                          JAN O2 2020
                      FOR THE DISTRICT OF MONTANA                           Clerk. U.S District Court
                            BILLINGS DIVISION                                 District Of Montana
                                                                                      issoula




 UNITED STATES OF AMERICA,                                 CR 19-112-BLG-DLC

                      Plaintiff,

        vs.                                                      ORDER

 JAMES WAYNE WATSON,

                      Defendant.


      Before the Court is the Motion to Withdraw as Attorney filed by Defendant

James Wayne Watson's current CJA panel attorney, Lisa Bazant. (Doc. 59.)

Given the substance of that filing, as well as that of recent ex parte letters filed by

Watson himself, the court finds that a hearing on the motion is unnecessary and

that the attorney-client relationship is fundamentally broken.

      Accordingly, IT IS ORDERED that the motion (Doc. 59) is GRANTED.

Bazant is relieved of all future legal duties to Watson.

      IT IS FURTHER ORDERED that the Clerk of Court shall serve a copy of

this Order upon the Federal Defenders of Montana, who shall locate conflict-free

counsel. The CJA counsel selected shall file a notice of appearance within three

business days of selection.



                                            1
      IT IS FURTHER ORDERED that on or before January 20, 2020, CJA

counsel shall file a notice withdrawing, supplementing, and/or replacing the

previously filed motion to suppress (Doc. 53). The government shall file its

response brief on or before February 3, 2020.

      IT IS FURTHER ORDERED that the trial set for January 13, 2020 and all

associated deadlines are VACATED. Trial and pretrial deadlines will be reset

following receipt of the new CJA attorney's filing regarding suppression.

      DATED this   2.~day of January, 2020.




                                      Dana L. Christensen, Chief District Judge
                                      United States District Court




                                         2
